DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Status of the Application
This is an allowability notice in response to applicant's remarks and amendments filed on 12/23/2021. Claim(s) 1 is/are currently amended, claim(s) 2-8 are previously presented and claim(s) 9 is/are cancelled. Accordingly, Claim(s) 1-8 is/are allowed.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a three-dimensional shaping device as instantly claimed is that while the prior arts Takeuchi (JP 2012131115A - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 1, alone or in combination fails to teach or suggest the three-dimensional shaping device comprising a flat screw; a cooling unit configured to cool the flat screw, wherein a shortest distance between the heating unit and a communication hole is less than a shortest distance between the cooling unit and the communication hole in a direction perpendicular to the rotation axis of the flat screw; an discharge amount adjustment mechanism includes a valve portion arranged in a intersecting hole intersecting the communication hole and a valve drive unit for rotating the valve portion in the intersecting hole, and the valve portion has a recess at a position overlapping the communication hole.
Therefore, claim 1 is deemed novel and non-obvious over the prior art of record.
Regarding claims 2-8, they depend from claim 1; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743